
	

113 HR 4341 IH: Truth in Advertising Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4341
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Ros-Lehtinen (for herself, Mrs. Capps, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to submit to Congress a report on the use, in advertising
			 and other media for the promotion of commercial products, of images that
			 have been altered to materially change the physical characteristics of the
			 faces and bodies of the individuals depicted.
	
	
		1.Short titleThis Act may be cited as the Truth in Advertising Act of 2014.
		2.FindingsCongress finds the following:
			(1)Advertisers regularly alter images used in print and electronic media to materially change the
			 physical characteristics of models’ faces and bodies, often altering the
			 models’ size, proportions, shape, and skin color, removing signs of
			 ageing, and making other similar changes to models’ appearance.
			(2)An increasing amount of academic evidence links exposure to such altered images with emotional,
			 mental, and physical health issues, including eating disorders, especially
			 among children and teenagers. There is particular concern about the
			 marketing of such images to children and teenagers through distribution in
			 teen-oriented publications, advertising displayed in public places outside
			 the home, and online media.
			(3)Such altered images can create distorted and unrealistic expectations and understandings of
			 appropriate and healthy weight and body image.
			(4)The dissemination of unrealistic body standards has been linked to eating disorders among men and
			 women of varying age groups, but it has a particularly destructive health
			 effect on children and teenagers.
			(5)Academic evidence has demonstrated a connection between the use of very thin models in advertising
			 and consumer attitudes toward a brand based on such advertising, as well
			 as a material influence of the use of such models on consumer purchase
			 intent, conduct, and reliance.
			(6)In 2011, the American Medical Association adopted a policy encouraging advertising associations to
			 work with public and private sector organizations concerned with child and
			 adolescent health to develop guidelines for advertisements, especially
			 those appearing in teen-oriented publications, that would discourage the
			 altering of photographs in a manner that could promote unrealistic
			 expectations of appropriate body image.
			3.Report by Federal Trade Commission
			(a)In generalNot later than 18 months after the date of the enactment of this Act, the Federal Trade Commission
			 shall submit to Congress a report that contains—
				(1)a strategy to reduce the use, in advertising and other media for the promotion of commercial
			 products, of images that have been altered to materially change the
			 physical characteristics of the faces and bodies of the individuals
			 depicted; and
				(2)recommendations for an appropriate, risk-based regulatory framework with respect to such use.
				(b)Input of external stakeholders and expertsIn preparing the report required by subsection (a), the Federal Trade Commission shall solicit
			 input from external stakeholders and experts on the strategy and
			 recommendations required to be included in such report. The Commission, in
			 consultation with the Director of the National Institute of Mental Health
			 and the Administrator of the Substance Abuse and Mental Health Services
			 Administration, shall ensure that input is obtained from an appropriate
			 number of stakeholders and experts and, to the extent practicable, from
			 stakeholders and experts that are geographically and culturally diverse
			 and that include stakeholders and experts from the physical and mental
			 health, business, and consumer advocacy communities.
			
